Spring, J, (dissenting):
Cadwallader was the superintendent in general charge and Shoemaker was foreman of the gang to which plaintiff belonged. The latter testified that whenever he had been at work before the electric current was turned off, and that both Cadwallader and Shoemaker -assured him that it would he turned off when the men Were at work. He had a right to rely on this assurance.
It was the defendant’s duty to provide a safe place for the plaintiff to work. By delegating this duty to another it was not relieved from liability resulting from the failure to meet the obligation which it owed to -the plaintiff.
The proof also shows that whenever one of the men shut off the Current it was by the express direction of the foreman. It was not done by any of the men unless directed to do so; of course, the plaintiff knew that the electric wire was strung, but he lacked the essential notice that it was charged with electricity. He believed' as he had been assured that it was safe.
I think the authorities cited in the prevailing opinion and in the brief of the appellant’s counsel are not in point. In Northern Pacific R. R. Co. v. Peterson (162 U. S. 346) it did not involve the question of a safe place. In that case the foreman of a section gang was riding on a handcar with the plaintiff and other workmen *241and suddenly applied the brakes and the plaintiff was injured. The court held the foreman was a fellow-servant wjth the plaintiff. It explicitly noted the distinction as to the primary duties imposed upon the master. At page 353 the court recites that among the duties which the master owes is that of providing a reasonably safe place for the servants to work in. It then adds: “ If instead of personally performing these obligations, the master engages another to do them for him, he is liable for the neglect to that other, which, in such case, is not the neglect of a fellow-servant, no matter what his position as to other matters, but is the neglect of the master to do those things which it is the duty of the master to perform as such.” ‘ Again, at page 358, the opinion distinctly states that the neglect of the foreman was not of that character for which the master was responsible, not being the neglect of a duty owed by a master to his servants.
Again, in Keenan v. N. Y., L. E. & W. R. R. Co. (145 N. Y. 190) the question of safe place was not involved at all.
I think the judgment should be affirmed.
Hiscock, J., concurred.
Judgment and order reversed and new trial ordered, with costs to the appellant to abide event, upon questions of law only, the facts having been examined and no error found therein. -